DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11, 12, 14-16, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morris (8,817,454).
Regarding Claim 11: Morris teaches a method of operating a unit of a Motor Control Center (MCC), comprising: providing a unit (16) with a retractable/extendable power connection assembly (figs. 18-22) and a unit latch (346); and selectively laterally swinging the unit latch between a first position (fig. 19) whereby movement of a handle cam (348) coupled to a handle (34) of the unit is blocked by the unit latch (figs. 18-22) if the latch is not engaged with a cabinet of the MCC (col. 10 lines 37-55) and a second position (figs. 18-22) whereby the unit latch engages the cabinet and allows the handle cam to rotate inward past the unit latch (figs. 18-22 and col 11 lines 5-11).
Regarding Claim 12: Morris teaches the unit latch has a latch body with an upper end (figs. 18-22) held by first and second spaced apart shaft support flanges (344) in the unit and a lower end configured to swing laterally into and out of the unit (figs. 18-22).
Regarding Claim 14: Morris teaches the unit latch has an upper end portion (figs. 18-22) that remains inside the unit in the first and second positions (figs. 18-22) and that is pivotably coupled to a support flange (figs. 18-22) and a lower end portion that is curvilinear and has a larger width than the upper end portion (figs. 18-22).
Regarding Claim 15: Morris teaches the handle moves vertically between ON and OFF positions (figs. 18-22), and wherein the handle cam pivots as a unit with the handle about a laterally extending shaft defining a pivot axis between ON and OFF positions (figs. 18-22).
Regarding Claim 16: Morris teaches a method of operating a unit of a Motor Control Center (MCC), comprising: providing a unit (16) with a retractable/extendable power connection assembly (figs. 18-22) and a power connection position interlock (figs. 18-22) in communication with a handle cam (348) of a handle (34 of the unit; blocking movement of the handle cam by the power connection position interlock in a first position (figs. 18-22, blocked by 346)) if the power connection assembly is not in an extended state (figs. 18-22); and pivoting the power connection position interlock from its first position to a second position (figs. 18-22) to allow movement of the handle cam by the power connection position interlock in response to movement of the power connection assembly when the power connection assembly is in the extended state (figs. 18-22 and col. 11 lines 5-11).
Regarding Claim 18: Morris teaches the handle cam (348) comprises a plate with a curvilinear perimeter (figs. 18-22) and a laterally inward extending ledge (figs. 18-22) that is orthogonal to the plate (figs. 18-22), and wherein the ledge contacts the power connection position interlock (shown in figs. 18-22 being blocked by 346) when the power connector assembly is in the retracted position for the blocking movement (shown in figs. 18-22 being blocked by 346).
Regarding Claim 19: Morris teaches the power connection assembly further comprises an internal lead screw (84) having a portal (figs. 18-22) that is above the handle adjacent a front of the unit (figs. 18-22), wherein the unit further comprises a shutter (32) that is in front of the internal lead screw (figs. 18-22), and wherein the method further comprises sliding the shutter laterally to block access to the lead screw (figs. 18-22).

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-10 are considered to be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1. Claim 1 includes a method of operating a unit of a Motor Control Center (MCC), a comprising: providing a unit with a retractable/extendable power connection assembly, a unit latch and a power connection position interlock, both selectively in communication with a handle cam of a handle of the unit; blocking movement of the handle cam of the handle by the unit latch if the latch is not engaged with a cabinet of the MCC; blocking movement of the handle cam by the power connection position interlock if the power connection assembly is not in an extended state; rotating the unit latch from an unlatched state to a latched state whereby the unit latch engages the cabinet and allows the handle cam to rotate inward past the unit latch; and pivoting the power connection position interlock member in response to movement of the power connector assembly to unblock the handle cam when the power connection assembly is in the extended state in combination with all other elements of the base claim. Claims 2-10 are all dependent upon claim 10 and are considered to be allowable at least for the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 13, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 13 and 17 are considered to contain allowable subject matter because the prior art of record neither anticipates nor renders obvious the limitations of the claims in combination with their respective independent claim and all intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL HAUGHTON whose telephone number is (571)272-9087. The examiner can normally be reached M-F 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841